Case 0:20-cv-60409-RAR Document 231 Entered on FLSD Docket 09/15/2021 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-CV-60409-RUIZ/STRAUSS

  DEBORAH BONETA, et al.,

         Plaintiffs,

  v.

  AMERICAN MEDICAL SYSTEMS, INC.,
         Defendant.
                                               /

                                              ORDER

         THIS MATTER came before the Court upon Plaintiffs’ Motion to Quash the Subpoenas

  for Production of Documents Issued on August 30, 2021, and Motion for Protective Order as to

  Non-Party Schlesinger Law Offices, P.A. (“Motion”) [DE 223].

         The District Court referred this matter to me to conduct an evidentiary hearing on the issue

  of judicial estoppel [DE 205]. An evidentiary hearing is presently scheduled for September 27,

  2021. Given that Defendant indicated it would be serving subpoenas in connection with the

  evidentiary hearing, I set deadlines to serve and respond to subpoenas, as well as a deadline for

  the parties to brief privilege issues related to the subpoenas. See [DE 212]. Defendant proceeded

  to serve various subpoenas, including three separate subpoenas for documents upon each Plaintiff

  and Plaintiffs’ counsel [DE 223-1, 223-2, 223-3].

         Pursuant to the Motion, Plaintiffs first request that the Court quash the subpoenas directed

  to them [DE 223-1, 223-2], contending that the subpoenas were improperly served outside of the

  discovery period, which ended long ago. Second, they contend that all three subpoenas should be

  quashed because they seek documents that are protected work product and/or protected by

  attorney-client privilege. Third, they argue that the subpoenas should be quashed because they
Case 0:20-cv-60409-RAR Document 231 Entered on FLSD Docket 09/15/2021 Page 2 of 5




  contain overbroad requests that are not reasonably limited in scope. Finally, Plaintiffs seek a

  protective order excusing their counsel from testifying at the evidentiary hearing.

         As to the first issue, I agree with Plaintiffs that the two subpoenas for documents directed

  to them should be quashed. Notably, the Court’s Local Rules provide as follows:

         Party and non-party depositions must be scheduled to occur, and written discovery
         requests and subpoenas seeking the production of documents must be served in
         sufficient time that the response is due on or before the discovery cutoff date.
         Failure by the party seeking discovery to comply with this paragraph obviates the
         need to respond or object to the discovery, appear at the deposition, or move for a
         protective order.

  S.D. Fla. L.R. 26.1(d) (emphasis added). Thus, in an ordinary case, Defendant would not have

  been permitted to serve the subpoenas at issue. Notably, it is even improper to use a subpoena to

  attempt to obtain documents for the first time at an evidentiary hearing or trial when those

  documents were not provided during discovery. In other words, a “Rule 45 subpoena duces tecum

  cannot be used as a form of discovery to circumvent deadlines.” Antech Diagnostics, Inc. v.

  Posner, No. 17-80185-CV, 2017 WL 6948590, at *1 (S.D. Fla. Nov. 14, 2017) (citations omitted).

  “When a party serves a Rule 45 subpoena duces tecum for trial seeking discovery that should have

  been secured during the discovery period, the subpoena is properly quashed.” Dear v. Q Club

  Hotel, LLC, No. 15-60474-CIV, 2017 WL 5665357, at *2 (S.D. Fla. May 18, 2017) (citations

  omitted). See also Smith v. Royal Caribbean Cruises, Ltd., 302 F.R.D. 688, 693 (S.D. Fla. 2014).

         Nonetheless, in this case, the parties appear to recognize that the District Court permitted

  the service of at least one subpoena in connection with the evidentiary hearing to occur on the

  judicial estoppel issue. However, the parties dispute the scope of what the District Court permitted.

  Given the general rule discussed above, Defendant’s service of the subpoenas at issue was only

  proper to the extent specifically permitted by the District Court. The scope of what was permitted

  is reflected in the transcript of an August 18, 2021 status conference [DE 225] that occurred in



                                                   2
Case 0:20-cv-60409-RAR Document 231 Entered on FLSD Docket 09/15/2021 Page 3 of 5




  front of the District Court (prior to the evidentiary hearing referral). At that status conference, the

  District Court made clear that it was not reopening discovery. Defendant’s counsel indicated that

  he wanted to “subpoena, for example, a 30(b)(6) witness from [Plaintiffs’ counsel’s firm] to show

  what documents they had.” [DE 225] at 9. See also id. at 12 (“I think I am entitled to subpoena

  the [firm] as a 30(b)(6) and ask them to bring documents to that evidentiary hearing.”). The

  District Court said that serving the subpoena on the firm would be fine but reiterated it would not

  reopen discovery. Id. at 12. See also id. at 15 (“I’m comfortable allowing the limited 30(b)(6) on

  that issue with the file.”). It also made clear to Defendant’s counsel that “you’re not going to enter

  requests for production. All that’s going to happen is [counsel will] bring [his] case file.” Id. at

  16. The District Court then reiterated once again, “I’m not reopening discovery. Let me make

  that very, very clear. All I’m going to . . . require is that you comply with any old normal 30(b)(6)

  subpoena [and] bring your records to the evidentiary hearing.” Id.

         Thus, while Defendant was permitted to serve a subpoena for documents on Plaintiffs’

  counsel’s firm, it is abundantly clear from the transcript that Defendant was not permitted to serve

  subpoenas for documents on Plaintiffs. Therefore, the subpoenas for documents directed to

  Plaintiffs [DE 223-1, 223-2], which were served outside of the discovery period without the

  Court’s permission, will be quashed. 1

         Before I turn to the second issue (attorney-client privilege and work product), I will briefly

  address the third issue (overbreadth etc.). This issue is moot with respect to the two document

  subpoenas directed to Plaintiffs given my ruling that the two subpoenas will be quashed. With

  respect to the subpoena directed to Plaintiffs’ counsel, this issue merits little consideration given



  1
    While Defendant indicates that my order setting the evidentiary hearing permitted the service of
  the subpoenas on Plaintiffs, I never intended to permit any discovery that the District Court did
  not permit. I merely set deadlines related to any subpoenas that were permitted.

                                                    3
Case 0:20-cv-60409-RAR Document 231 Entered on FLSD Docket 09/15/2021 Page 4 of 5




  that counsel states it only has 9 responsive pages [DE 227]. In other words, even if some of the

  requests are facially overbroad, it is clear that the subpoena imposes no undue burden that would

  require quashing it pursuant to Rule 45(d)(3)(A)(iv).

         As to the second and fourth issues (concerning attorney-client privilege and work product),

  I intended for the parties to address these issues in their briefing that they are required to submit

  prior to September 17, 2021. See [DE 212] ¶ 4. Therefore, I will deny the Motion as to these

  issues without prejudice at this time. That does not mean that I am requiring Plaintiffs’ counsel to

  produce the 9 pages at issue or testify at the evidentiary hearing. It simply means that I will decide

  these issues after the parties submit the required briefing. I may ultimately render a decision

  regarding these issues at the evidentiary hearing (perhaps after some foundation is established

  through Plaintiffs’ testimony). Therefore, anyone who has been subpoenaed to testify at the

  evidentiary hearing must at least appear unless I render a ruling prior to the hearing excusing their

  appearance.

         To further guide the parties’ forthcoming briefing, it appears that the privilege issue may

  turn on whether Plaintiffs waived privilege to some extent. It is unclear from the declarations that

  Plaintiffs submitted with their motion to reopen their bankruptcy case [DE 152-1] whether

  Plaintiffs were saying that they relied on the advice of counsel in not disclosing their claims (that

  they have brought in this case) in their bankruptcy case. For instance, paragraph 18 of one

  declaration and paragraph 17 of the other state, “I rely on advice of counsel regarding legal

  matters.” While this statement seems to indicate that the lack of disclosure in the bankruptcy case

  was based on the advice of counsel (the statement is otherwise extraneous), the declarations do not

  clearly state as much. The Court is not going to require clarification at this time, but it would be

  helpful if Plaintiffs would voluntarily clarify the foregoing (prior to the briefing due on September




                                                    4
Case 0:20-cv-60409-RAR Document 231 Entered on FLSD Docket 09/15/2021 Page 5 of 5




  17, 2021). Further, if Plaintiffs acted (or did not act) based on the advice of counsel, it would be

  helpful to know (prior to the evidentiary hearing) which counsel. In the meantime, to ensure that

  the upcoming evidentiary hearing proceeds as efficiently as possible, and since Plaintiffs’ counsel

  has very few pages responsive to the subpoena directed to counsel, the Court will conduct an in

  camera review of those pages (counsel has indicated that his firm only has 9 responsive pages).

         Accordingly, it is hereby ORDERED and ADJUDGED as follows:

         1.      The Motion [DE 223] is GRANTED IN PART and DENIED IN PART.

         2.      The subpoenas directed to Plaintiffs [DE 223-1, 223-2] are quashed.

         3.      Plaintiffs’ request to quash the subpoena directed to their counsel [DE 223-3] is

  denied (except that the denial is without prejudice with respect to the issues of attorney-client

  privilege and work product, as discussed above).

         4.      Plaintiffs’ request for a protective order precluding their counsel’s testimony at the

  evidentiary hearing is denied without prejudice, as discussed above.

         5.      On or before September 17, 2021, Plaintiffs’ counsel shall email my chambers

  (strauss@flsd.uscourts.gov) the documents responsive to the subpoena directed to counsel [DE

  223-3] for an in camera review.

         DONE AND ORDERED in Fort Lauderdale, Florida this 15th day of September 2021.




                                                   5
